
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.28



AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        This Amended and Restated Employment Agreement ("Agreement") is entered
into as of January 1, 2004, between KENNETH M. PAPAGAN("Executive") and RENTRAK
CORPORATION, an Oregon corporation ("Corporation").

1.    SERVICES

        1.1    Original Agreement; Employment Position.

        1.1.1   Original Agreement.    Effective as of the date set forth above,
this Agreement amends, restates, and entirely supersedes the Employment
Agreement entered into effective November 18, 2002, between Executive and
Corporation (the "Original Agreement"). Execution of this Agreement will not
impair or affect the parties' respective rights and obligations under the
Original Agreement for the term ending December 31, 2003, arising on or prior to
that date. Notwithstanding the foregoing, Executive's existing stock option
agreements with Corporation will remain in full force and effect without
modification.

        1.1.2   Employment Position.    Corporation agrees to continue to employ
Executive as Executive Vice President—New Business and Strategic Planning, and
Executive accepts such continued employment, under the terms and conditions of
this Agreement. Executive also agrees to serve, if elected, without separate
compensation, as a director of Corporation and an officer and/or director of any
subsidiary or affiliate of Corporation. In the event that the Corporation pays
directors fees to other directors who are also officers of Corporation,
Corporation will pay directors fees to Executive on the same basis. Corporation
represents to Executive that it currently has and will maintain directors and
officers liability insurance.

        1.2    Term.

        1.2.1   Initial Term.    The term of this Agreement (the "Initial Term")
will commence on January 1, 2004, and will expire December 31, 2006.

        1.2.2   Renewal Term.    The term of this Agreement will automatically
extend into a "Renewal Term" that will commence on January 1, 2007, and will
expire December 31, 2008, unless Corporation, not later than June 30, 2006,
gives written notice to Executive that the Term will not extend into a Renewal
Term. Failure to extend the Term into a Renewal Term will not constitute a
termination of Executive's employment effective December 31, 2006, for purposes
of this Agreement. References to the "Term" of this Agreement include the
Initial Term and, if the Agreement extends into a Renewal Term pursuant to this
Section, the Renewal Term.

        1.3    Duties.    During the Term, Executive will serve in an executive
capacity as the Executive Vice President—New Business and Strategic Planning.
Executive will report directly to Corporation's Chief Executive Officer.
Executive will be responsible for new business development and strategic
planning and such other or different duties on behalf of Corporation as may be
assigned from time to time by Corporation's Chief Executive Officer or
Corporation's Board of Directors (the "Board"). Executive will do such traveling
as may be required in the performance of his duties under this Agreement.

        1.4    Outside Activities.    Except as expressly provided in this
Section, during his employment under this Agreement, Executive will devote his
full business time, energies, and attention to the business and affairs of
Corporation, and to the promotion and advancement of its interests. Executive
will perform his services faithfully, competently, and to the best of his
abilities and, except as approved in advance by Corporation's Chief Executive
Officer, will not engage in professional or personal business activities that
may require an appreciable portion of Executive's time or effort to the
detriment of Corporation's business.

        1.5    Application of Corporate Policies.    Executive will, except as
otherwise provided in this Agreement, be subject to Corporation's rules,
practices, and policies applicable generally to Corporation's senior executive
employees, as such rules, practices, and policies may be revised from time to
time by the Board.

1

--------------------------------------------------------------------------------




2.    COMPENSATION AND EXPENSES

        2.1    Base Salary.    As compensation for services under this
Agreement, Corporation will pay to Executive a base salary of $250,000 per year,
payable in a manner consistent with Corporation's payroll practices for
management employees, as such practices may be revised from time to time. (In no
event will Executive's base salary be payable less often than monthly.)
Executive's annual base salary will be reviewed by Corporation's Chief Executive
Officer and Compensation Committee (the "Committee") on or before April 1 of
each year (commencing in 2005), unless Executive's employment has been
terminated earlier pursuant to this Agreement, to determine if such base salary
should be increased (but not decreased) for the following fiscal year in
recognition of services to Corporation.

        2.2    Bonus Compensation.

        2.2.1   Calendar 2003.    For the year ending December 31, 2003,
Corporation will pay Executive a bonus as described in the Original Agreement.

        2.2.2   Calendar 2004.

        (a)   For the period January 1, 2004, through March 31, 2004, on or
before April 30, 2004, Corporation will pay Executive a bonus in the amount of
$30,000 provided that (i) no later than March 31, 2004, Executive delivers an
announcement of, or a contract for, a VOD trial with Comcast or another major
Cable MSO, and (ii) Executive is still an executive of Corporation and this
Agreement has not been terminated through March 31, 2004.

        (b)   For the period from April 1, 2004, through June 30, 2004, on or
before July 31, 2004, Corporation will pay Executive a bonus in the amount of
$30,000, provided that (i) no later than June 30, 2004, Executive delivers data
feeds from at least three major retailers for Retailers Essentials, and
(ii) Executive is still an executive of Corporation and this Agreement has not
been terminated through June 30, 2004.

        (c)   For the period from July 1, 2004, through December 31, 2004, on or
before March 1, 2005, Corporation will pay Executive a discretionary bonus as
determined by the Committee, but not less than $30,000, provided that Executive
is still an executive of Corporation and this Agreement has not been terminated
through December 31, 2004.

        2.2.3   Balance of Term.    For subsequent years in the Term,
Corporation and Executive will mutually develop a performance-based incentive
compensation plan or arrangement covering Executive using mutually agreed upon
sales targets and other criteria as performance measures. For calendar 2005,
Executive and Corporation mutually agree to finalize such plan or arrangement
not later than December 31, 2004. Executive's targeted incentive bonus under
such plan or arrangement will be an amount equal to 45% of his base salary.

        2.3    Equity-Based Compensation.

        2.3.1   2004 Grant.    Upon execution of this Agreement, Executive will
be granted a combination of an incentive stock option and a nonqualified stock
option (the "2004 Options") to purchase an aggregate of 50,000 shares of
Corporation's common stock with an exercise price equal to the fair market value
of the stock on the date of the grant. The 2004 Options will initially be
entirely unvested and will become fully and immediately vested on March 31,
2005, provided Executive remains employed with Corporation and this Agreement
has not been terminated through such date. Corporation's Compensation Committee
has authorized the grant of the 2004 Options.

        2.3.2   Balance of Term.    For subsequent years in the Term, Executive
will participate, together with Corporation's other senior executives, in
Corporation's 1997 Equity Participation Plan (the "Plan") or in another
long-term incentive compensation plan to be developed by Corporation for its
senior executives.. Executive will be granted options to purchase shares of
Corporation's common stock and/or other equity or equity equivalent awards under
the Plan, or other long-tem incentive awards under such new plan, at the times
and in the amounts determined by the Committee.

        2.4    Additional Employee Benefits.    Executive will receive an annual
grant of 208 hours of credit (or such higher number of hours as are credited to
Corporation's other senior executives) under Corporation's Personal Time Off
(PTO) program. Personal time off and vacation may be taken in accordance with
Corporation's rules, practices, and policies applicable to Corporation's senior
executive employees, as such

2

--------------------------------------------------------------------------------



rules, practices, and policies may be revised from time to time by the Board or
the Committee. During the Term, Executive will be entitled to any other employee
benefits approved by the Board or the Committee, or available to officers and
other management employees generally, including any life and medical insurance
plans, 401(k) and other similar plans, and health and welfare plans, each
whether now existing or hereafter approved by the Board or the Committee
("Benefit Plans"). The foregoing will not be construed to require Corporation to
establish any such plans or to prevent Corporation from modifying or terminating
any such Benefit Plans. Corporation is in the process of evaluating new or
additional health insurance carriers. In the event that Corporation is unable to
arrange health insurance coverage reasonably satisfactory to Executive,
Corporation will provide Executive with, or will reimburse Executive for the
cost of, coverage under a supplemental health insurance plan or an individual
health insurance plan; provided that such plan or reimbursement amounts are
approved in advance by Corporation.

        2.5    Expenses.    Corporation will reimburse Executive for reasonable
expenses actually incurred by Executive in connection with the business of
Corporation. Executive will submit to Corporation such substantiation for such
expenses as may be reasonably required by Corporation. In connection with the
extension of Executive's employment, Corporation will reimburse Executive for
reasonable expenses, to be negotiated in advance in good faith, for (a) further
moving expenses for additional possessions to Portland, and (b) expenses
associated with sale of Executive's existing residence and purchase of a new
residence.

3.    CONFIDENTIAL INFORMATION

        3.1    Definition.    "Confidential Information" is all nonpublic
information relating to Corporation or its business that is disclosed to
Executive, that Executive produces, or that Executive otherwise obtains during
employment. Confidential Information also includes information received from
third parties that Corporation has agreed to treat as confidential; provided
that Executive has knowledge that Corporation has agreed to treat such
information as confidential. Examples of Confidential Information include,
without limitation, marketing plans, customer lists or other customer
information, product design and manufacturing information, and financial
information. Confidential Information does not include any information that
(i) is within the public domain other than as a result of disclosure by
Executive in violation of this Agreement, (ii) was, on or before the date of
disclosure to Executive, already known by Executive, or (iii) Executive is
required to disclose in any governmental, administrative, judicial, or
quasi-judicial proceeding, but only to the extent that Executive is so required
to disclose and provided that Executive takes reasonable steps to request
confidential treatment of such information in such proceeding.

        3.2    Access to Information.    Executive acknowledges that in the
course of his employment he will have access to Confidential Information, that
such information is a valuable asset of Corporation, and that its disclosure or
unauthorized use will cause Corporation substantial harm.

        3.3    Ownership.    Executive acknowledges that all Confidential
Information will continue to be the exclusive property of Corporation (or the
third party that disclosed it to Corporation), whether or not prepared in whole
or in part by Executive and whether or not disclosed to Executive or entrusted
to his custody in connection with his employment by Corporation.

        3.4    Nondisclosure and Nonuse.    Unless authorized or instructed in
advance in writing by Corporation's Chief Executive Officer, or required by law
(as determined by licensed legal counsel or judicial or quasi-judicial order),
Executive will not, except as required in the course of Corporation's business,
during or after his employment, disclose to others or use any Confidential
Information, unless and until, and then only to the extent that, such items
become available to the public through no fault of Executive.

        3.5    Return of Confidential Information.    Upon request by
Corporation during or after his employment, and without request upon termination
of employment pursuant to this Agreement, Executive will deliver immediately to
Corporation all written, stored, saved, or otherwise tangible materials
containing Confidential Information without retaining any excerpts or copies.

        3.6    Duration.    The obligations set forth in this Section 3 will
continue beyond the term of employment of Executive by Corporation and for so
long as Executive possesses Confidential Information.

3

--------------------------------------------------------------------------------




4.    NONCOMPETITION

        4.1    Competitive Entity.

        4.1.1   Definition.    For purposes of this Agreement, a Competitive
Entity is any firm, corporation, partnership, limited liability company,
business trust, or other entity that is directly competitive with a business
activity engaged in by Corporation (or an activity specifically identified in
Corporation's three-year business plan) as of the date of termination of
Executive's employment with Corporation.

        4.1.2   Prior Approval.    Before seeking employment or other engagement
with any entity that could potentially be construed as a Competitive Entity
within the meaning of this Section, Executive must first make a written request
(a "Request") to Corporation for its approval that such entity is not a
Competitive Entity for purposes of this Agreement. Corporation agrees that it
will not unreasonably withhold approval of any such entity provided that the
activities of the entity are not actually competitive to Corporation.

        4.1.3   Arbitration.    If Executive makes a Request as described in
Section 4.1.2 and Executive and Corporation are unable to reach agreement
whether the proposed entity is a Competitive Entity, Executive and Corporation
mutually agree to submit such dispute to expedited binding arbitration. The
arbitration will be conducted in Portland, Oregon, by a single arbitrator under
the rules of (but not under the auspices of) Arbitration Service of
Portland, Inc. Executive and Corporation agree to use their mutual best efforts
to select an arbitrator and conduct all phases of the arbitration as
expeditiously as possible, and in any event within 90 days following the date of
the Request.

        4.2    Covenant.    During the Term and for a period ending on the last
day of the applicable Noncompete Period described in Section 5.7, Executive will
not, within any geographical area where Corporation engages in business:

        (a)   Directly or indirectly, alone or with any individual, partnership,
limited liability company, corporation, or other entity, become associated with,
render services to, invest in, represent, advise, or otherwise participate in
any Competitive Entity; provided, however, that nothing contained in this
Section 4.2 will prevent Executive from owning less than 5 percent of any class
of equity or debt securities listed on a national securities exchange or market,
provided such involvement is solely as a passive investor;

        (b)   Solicit any business on behalf of a Competitive Entity from any
individual, firm, partnership, corporation, or other entity that is a customer
of Corporation during the 12 months immediately preceding the date Executive's
employment with Corporation is terminated; or

        (c)   Employ or otherwise engage or offer to employ the services of any
person (other than Executive's assistant) who has been an employee, sales
representative, or agent of Corporation during the 12 months preceding the date
Executive's employment with Corporation is terminated.

For purposes of this Section 4, "Corporation" means Corporation and its
subsidiaries (whether now existing or subsequently created) and their successors
and assigns.

        4.3    Severability; Reform of Covenant.    If, in any judicial
proceeding, a court refuses to enforce this covenant not to compete because it
covers too extensive a geographic area or is too long in its duration, the
parties intend that it be reformed and enforced to the maximum extent permitted
under applicable law.

5.    TERMINATION

        Executive's employment under this Agreement will terminate prior to the
end of the Term as follows:

        5.1    Death.    Executive's employment will terminate automatically
upon the date of Executive's death.

        5.2    Disability.    Corporation may, at its option, terminate
Executive's employment under this Agreement upon written notice to Executive if
Executive becomes eligible to receive a "Total Disability Monthly Benefit" under
Corporation's long-term disability insurance program.

        5.3    Termination by Corporation for Cause.    Corporation may
terminate Executive's employment under this Agreement for Cause at any time. For
purposes of this Agreement, "Cause" means: (a) a material breach of this
Agreement by Executive; (b) Executive's refusal, failure, or inability to comply
with any of the material and lawful policies or standards of Corporation or to
perform any material job duties of Executive

4

--------------------------------------------------------------------------------




set forth in this Agreement; (c) any act of fraud by Executive, (d) any material
act of dishonesty by Executive involving Corporation or its business; or
(e) Executive's conviction of or a plea of nolo contendere to a felony; provided
that Cause will not include any actions or circumstances constituting Cause
under (a) or (b) above if Executive cures such actions or circumstances within
30 days of receipt of written notice from Corporation setting forth the actions
or circumstances constituting Cause.

        5.4    Termination by Executive for Good Reason.    Executive may
terminate his employment with Corporation under this Agreement for "Good Reason"
if Corporation has not cured the actions or circumstances which are the basis
for such termination within 30 days following receipt by the Board of written
notice from Executive setting forth the actions or circumstances constituting
Good Reason. For purposes of this Agreement, "Good Reason" means:

        (a)   Failure of Corporation to comply with the terms of this Agreement
or any other agreement entered into with Executive by Corporation or any
affiliate of Corporation; or

        (b)   Paul Rosenbaum ceases for any reason to be Chief Executive Officer
of Corporation; or

        (c)   The occurrence (without Executive's express written consent) of
any of the following acts by Corporation or failures by Corporation to act:

        (i)    A substantial adverse alteration in the nature or status of
Executive's title, position, duties, or reporting responsibilities as an
executive of Corporation;

        (ii)   A reduction in Executive's base salary or other material
non-discretionary compensation or benefits as set forth in this Agreement or as
the base salary or other material non-discretionary compensation or benefits may
be increased from time to time;

        (iii)  The failure by Corporation to continue to provide Executive with
benefits and participation in Benefit Plans made available by Corporation to its
senior executives; or

        (iv)  The relocation of Corporation's executive offices at which
Executive is to provide services to a location more than 35 miles from its
current location on N.E. Ambassador Place in Portland, Oregon.

For purposes of paragraph (c)(i) of this Section, if Corporation becomes a
subsidiary of another corporation or entity and Executive retains his position
as Executive Vice President of such subsidiary but not of the new parent entity,
such change will constitute a substantial adverse alteration in the nature or
status of Executive's title, position, duties, or reporting responsibilities.

        5.5    Termination by Corporation Without Cause.    Corporation may
terminate Executive's employment with Corporation without Cause at any time by
written notice to Executive.

        5.6    Termination by Executive Without Good Reason.    Executive may
terminate Executive's employment with Corporation other than for Good Reason at
any time by written notice to the Secretary of the Corporation.

        5.7    Applicable Noncompete Periods upon Termination.    The duration
of Executive's obligations under Section 4 (the "Noncompete Period") will be as
follows:

        5.7.1   In the event Executive terminates his employment with
Corporation for Good Reason under Section 5.4 or Corporation terminates
Executive's employment with Corporation without Cause under Section 5.5, the
Noncompete Period will continue so long as Executive receives Monthly Severance
Payments under Section 6.2. Executive's obligations under this Agreement will
terminate immediately if Corporation fails to make a Monthly Severance Payment
within 15 days after it is due. For this purpose, a check for a Monthly
Severance Payment mailed within such 15 day period (as evidenced by official
postmark) will be deemed to be made within such 15 day period.

        5.7.2   In the event Corporation terminates Executive's employment for
Cause, Executive terminates his employment with Corporation other than for Good
Reason under Section 5.6, or Executive's employment with Corporation terminates
due to the expiration of the Term, the Noncompete Period will be one year from
the date of termination.

5

--------------------------------------------------------------------------------






6.    COMPENSATION UPON TERMINATION

        6.1    Death or Disability.    Upon termination of Executive's
employment pursuant to Section 5.1 or Section 5.2, all obligations of
Corporation under this Agreement will cease, except that Executive will be
entitled to:

        (a)   Accrued base salary and previously earned but unpaid bonuses
through the date of Executive's termination of employment;

        (b)   A lump-sum payment equal to 50% of Executive's annual base salary
as in effect on the date of the termination;

        (c)   A prorated portion of the bonus described in Section 2.2 (not less
than a pro rata portion of the minimum bonus described in that Section with
respect to years after 2004);

        (d)   Other benefits under Benefit Plans to which Executive was entitled
upon such termination of employment in accordance with the terms of such Benefit
Plans, including without limitation life insurance and, in connection with
disability as defined in Corporation's long term disability plan, disability
benefits as provided in such plan; and

        (e)   Unused and unpaid cumulative Personal Time Off.

In the event of Executive's death, the payments described in this Section 6.1
will be payable to the death beneficiary designated by Executive in writing for
purposes of this Agreement. If there is no effective death beneficiary
designation, Executive's death beneficiary will be the personal representative
of Executive's estate.

        6.2    Termination Without Cause or by Executive for Good Reason;
Nonrenewal of Term.

        6.2.1   Monthly Severance Payments.

        (a)   In the event that no Change in Control (as defined in Section 7)
has occurred and, prior to the expiration of the Term, Executive terminates his
employment with Corporation for Good Reason under Section 5.4 or Corporation
terminates Executive's employment with Corporation without Cause under
Section 5.5, Executive will be entitled to the amounts described in Section 6.1
plus severance payments equal to the number of calendar months remaining in the
Term plus six months multiplied by the base salary per month in effect as of the
date of termination, payable in equal monthly installments (each installment, a
"Monthly Severance Payment").

        (b)   Corporation's obligations to pay Monthly Severance Payments are
expressly conditioned on (i) Executive's execution of a release (in the form
attached to this Agreement as Appendix 6.2.1(b), with such modifications
specifically in response to changes in applicable law as counsel for Corporation
determines to be reasonably necessary or desirable to ensure effective release
of all claims) of any and all claims that Executive may hold through the date
such release is executed against Corporation or any of its subsidiaries or
affiliates, and (ii) the expiration of any applicable revocation period
specified in such release without revocation of the release by Executive.

        (c)   Monthly Severance Payments will be payable in a manner consistent
with Corporation's payroll practices for management employees.

        (d)   Executive will not be required to mitigate the Monthly Severance
Payments pursuant to this Agreement by seeking other employment; provided
however, that amounts payable by Corporation as Monthly Severance Payments will
be reduced by compensation actually received by Executive from a new employer
during the applicable severance period described above.

        6.2.2   Medical and Dental Insurance Benefits.    In addition to Monthly
Severance Payments, Corporation will continue to provide or will arrange to
provide Executive with medical and dental insurance benefits substantially
similar to those to which Executive was entitled as of the date of termination
until Corporation's obligation to make Monthly Severance Payments expires;
provided, however, that if Executive is employed with another employer and is
eligible to receive medical and dental insurance benefits under another
employer-provided plan, the medical and dental benefits described in this
paragraph will be secondary to those provided under such other plan.

6

--------------------------------------------------------------------------------



        6.2.3   Effect of Competition.    Corporation's obligation to make
Monthly Severance Payments and provide medical and dental insurance benefits to
Executive will terminate if Executive breaches a material provision of
Section 4.

        6.3    Termination For Cause or by Executive Without Good Reason.    In
the event that, prior to the expiration of the Term, Corporation terminates
Executive's employment with Corporation for Cause under Section 5.3, or
Executive terminates his employment with Corporation for other than Good Reason
under Section 5.6, Corporation's obligations under this Agreement will cease and
Executive will be entitled to that portion of his base salary and employment
benefits for which he is qualified as of the date of termination and Executive
will not be entitled to any other compensation or consideration.

7.    EFFECT OF CHANGE IN CONTROL

        7.1    Definitions.

        "Change in Control".    For purposes of this Agreement, a "Change in
Control" will be deemed to have occurred upon the first fulfillment of the
conditions set forth in any one of the following three paragraphs:

        (a)   Any "person" (as that term is defined in Section 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), other than a trustee or other fiduciary holding securities under an
employee benefit plan of Corporation, is or becomes a beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of Corporation representing 25 percent or more of the
combined voting power of Corporation's then outstanding securities;

        (b)   A majority of the directors elected at any annual or special
meeting of shareholders are not individuals nominated by Corporation's then
incumbent Board; or

        (c)   The shareholders of Corporation approve a merger or consolidation
of Corporation with any other corporation, other than a merger or consolidation
which would result in the voting securities of Corporation outstanding
immediately prior to such transaction continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 75 percent of the combined voting power of the voting
securities of Corporation or of such surviving entity outstanding immediately
after such merger or consolidation, or the shareholders of Corporation approve a
plan of complete liquidation of Corporation or an agreement for the sale or
disposition by Corporation of all or substantially all of its assets.

        "Other Payment"    means any payment or benefit payable to Executive in
connection with a Change in Control of Corporation pursuant to any plan,
arrangement, or agreement (other than this Agreement) with Corporation, a person
whose actions result in such Change in Control, or any person affiliated with
Corporation or such person.

        "Total Payments"    means all payments or benefits payable to Executive
in connection with a Change in Control, including Change in Control Payments
pursuant to this Agreement and any Other Payments pursuant to any other plan,
agreement, or arrangement with Corporation, a person whose actions result in the
Change in Control, or any person affiliated with Corporation or such person.

        7.2    Compensation Upon Termination Following a Change in Control.

        7.2.1   Change in Control Payments.    In the event of Corporation's
termination of Executive without Cause, or Executive's termination of employment
with Corporation for Good Reason, at any time following a Change in Control
during the Term of this Agreement, Executive will be entitled to the following
payments (the "Change in Control Payments"):

        (a)   A lump sum severance payment equal to three times Executive's
annual base salary as in effect immediately before the Change in Control plus
two times Executive's bonus compensation for the most recent fiscal year ended
prior to the Change in Control;

        (b)   Continuation for a period of three years following such
termination of Executive's participation in all Benefit Plans in which Executive
was entitled to participate immediately before the Change in Control, provided
that such continued participation is possible under the general terms and
provisions of such Benefit Plans. In the event Executive's continued
participation in any

7

--------------------------------------------------------------------------------



Benefit Plan is barred by the provisions of the Benefit Plan, Corporation will
arrange to provide Executive with benefits substantially similar to those which
Executive was entitled to receive under the Benefit Plan.

        7.2.2   Reduction.    In the event that any portion of the Total
Payments payable to Executive in connection with a Change in Control of
Corporation would constitute an "excess parachute payment" within the meaning of
IRC § 280G(b) that is subject to the excise tax imposed on so-called excess
parachute payments pursuant to IRC §4999 (an "Excise Tax"), the Change in
Control Payments otherwise payable under this Section 7.2.1 will be reduced to
avoid such Excise Tax if, and to the extent that, such reduction will result in
a larger after-tax benefit to Executive, taking into account all applicable
federal, state, and local income and excise taxes.

        7.2.3   Application.    For purposes of this Section 7.2:

        (a)   No portion of the Total Payments, the receipts or enjoyment of
which Executive has effectively waived in writing prior to the date of payment
of any Change in Control Payments, will be taken into account;

        (b)   No portion of the Total Payments will be taken into account which,
in the opinion of tax counsel selected by Corporation and reasonably acceptable
to Executive ("Tax Counsel"), does not constitute a "parachute payment" within
the meaning of IRC § 280G;

        (c)   If Executive and Corporation disagree whether any payment of
Change in Control Payments will result in an Excise Tax or whether a reduction
in any Change in Control Payments will result in a larger after-tax benefit to
Executive, the matter will be conclusively resolved by an opinion of Tax
Counsel;

        (d)   Executive agrees to provide Tax Counsel with all financial
information necessary to determine the after-tax consequences of payments of
Change in Control Payments for purposes of determining whether, or to what
extent, Change in Control Payments are to be reduced pursuant to Section 7.2.2;
and

        (e)   The value of any noncash benefit or any deferred payment or
benefit included in the Total Payments, and whether or not all or a portion of
any payment or benefit is a "parachute payment" for purposes of this
Section 7.2, will be determined by Corporation's independent accountants in
accordance with the principles of IRC § 280(G)(d)(3) and (4).

        7.2.4   Effect on Other Agreements.    In the event that any other
agreement, plan, or arrangement providing for Other Payments (an "Other
Agreement") has a provision that requires a reduction in the Other Payment
governed by such Other Agreement to avoid or eliminate an "excess parachute
payment" for purposes of IRC § 280G, the reduction in Change in Control Payments
pursuant to Section 7.2.2 will be given effect before any reduction in the Other
Payment pursuant to the Other Agreement. To the extent possible, Corporation and
Executive agree that reductions in benefits under any plan, program, or
arrangement of Corporation will be reduced (only to the extent described in
Section 7.2.2) in the following order of priority:

        (a)   Change in Control Payments under this Agreement;

        (b)   Benefit Plan benefit continuation pursuant to Section 7.2.1(b);
and

        (c)   The acceleration in the exercisability of any stock option or
other stock related award granted by Corporation.

8.    REMEDIES

        The respective rights and duties of Corporation and Executive under this
Agreement are in addition to, and not in lieu of, those rights and duties
afforded to and imposed upon them by law or at equity. Executive acknowledges
that any breach or threatened breach of Sections 3 or 4 of this Agreement will
cause irreparable harm to Corporation and that any remedy at law would be
inadequate to protect the legitimate interests of Corporation. Executive agrees
that Corporation will be entitled to seek specific performance, or to seek any
other form of injunctive relief, to enforce its rights under Sections 3 or 4 of
this Agreement. Such remedies will be in addition to any other remedy available
to Corporation at law or in equity.

8

--------------------------------------------------------------------------------




9.    SEVERABILITY OF PROVISIONS

        The provisions of this Agreement are severable, and if any provision of
this Agreement is held invalid, unenforceable, or unreasonable, it will be
enforced to the maximum extent permissible, and the remaining provisions of the
Agreement will continue in full force and effect.

10.    NONWAIVER

        Failure of Corporation at any time to require performance of any
provision of this Agreement will not limit the right of Corporation to enforce
the provision. No provision of this Agreement or breach of this Agreement may be
waived by either party except in writing signed by that party. A waiver of any
breach of a provision of this Agreement will be construed narrowly and will not
be deemed to be a waiver of any succeeding breach of that provision or a waiver
of that provision itself or of any other provision.

11.    NOTICES

        All notices required or permitted under this Agreement must be in
writing and will be deemed to have been given if delivered by hand, or mailed by
first-class, certified mail, return receipt requested, postage prepaid, to the
respective parties as follows (or to such other address as any party may
indicate by a notice delivered to the other parties hereto): (i) if to
Executive, to his residence as listed in Corporation's records, with a copy to:

Weissmann, Wolff, Bergman, Coleman, Grodin & Evall, LLP
9665 Wilshire Boulevard
Suite 900
Los Angeles, California 90212
Attn: Mr. Alan L. Grodin Esq.

and (ii) if to Corporation, to the address of the principal office of
Corporation, at:

One Airport Center
7700 N.E. Ambassador Place
Portland, Oregon 97220

With a copy to:

David C. Culpepper
Miller Nash LLP
111 SW Fifth Avenue
Suite 3400
Portland, Oregon 97204

12.    ATTORNEY FEES

        In the event of any suit or action or arbitration proceeding to enforce
or interpret any provision of this Agreement (or which is based on this
Agreement), the prevailing party will be entitled to recover, in addition to
other costs, the reasonable attorney fees incurred by the prevailing party in
connection with such suit, action, or arbitration, and in any appeal therefrom.
The determination of who is the prevailing party and the amount of reasonable
attorney fees to be paid to the prevailing party will be decided by the
arbitrator or arbitrators (with respect to attorney fees incurred prior to and
during the arbitration proceedings) and by the court or courts, including any
appellate courts, in which the matter is tried, heard, or decided, including the
court which hears any exceptions made to an arbitration award submitted to it
for confirmation as a judgment (with respect to attorney fees incurred in such
confirmation proceedings).

13.    GOVERNING LAW

        This Agreement will be construed in accordance with the laws of the
state of Oregon, without regard to any conflicts of laws rules. Any suit or
action arising out of or in connection with this Agreement, or any breach of
this Agreement, must be brought and maintained in the Circuit Courts of the
State of Oregon. The parties hereby irrevocably submit to the jurisdiction of
such court for the purpose of such suit or action and hereby expressly and
irrevocably waive, to the fullest extent permitted by law, any claim that any
such suit or action has been brought in an inconvenient forum.

9

--------------------------------------------------------------------------------




14.    GENERAL TERMS AND CONDITIONS

        This Agreement and the Option Agreement constitute the entire
understanding of the parties relating to the employment of Executive by
Corporation, and supersede and replace all written and oral agreements
heretofore made or existing by and between the parties relating thereto.
Executive acknowledges that he has read and understood all of the provisions of
this Agreement, that the restrictions contained in Sections 4 and 5.7 of this
Agreement are reasonable and necessary for the protection of Corporation's
business and that Executive entered into this contract in connection with a bona
fide advancement of Executive with Corporation in that Executive was granted a
long-term employment contract. This Agreement will inure to the benefit of any
successors or assigns of Corporation. All captions used in this Agreement are
intended solely for convenience of reference and will in no way limit any of the
provisions of this Agreement.

        The parties have executed this Employment Agreement as of the date
stated above.

    RENTRAK CORPORATION
    

--------------------------------------------------------------------------------

Kenneth M. Papagan
 
By
 
    

--------------------------------------------------------------------------------

    Its:       

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------





APPENDIX 6.2.1(b)


AGREEMENT AND RELEASE


        THIS AGREEMENT AND RELEASE ("Release") is made on this    day
of                        , 200    , by and between Rentrak Corporation, an
Oregon corporation ("Corporation") and Kenneth M. Papagan ("Executive").
Corporation and Executive agree as follows:

1.     Payment to Executive.

        (a)   Upon the execution of this Release, and after expiration of the
revocation period specified in Section 9 of this Release, Corporation will
commence payment of the applicable Monthly Severance Payments described in
Section 6 of Executive's Employment Agreement dated                        ,
2002 (the "Employment Agreement"), less normal deductions and withholdings.

        (b)   Executive specifically acknowledges and agrees that Corporation
has paid Executive all wages and other compensation and benefits to which
Executive is entitled except those described in Paragraph 1(a) of this Release
and that the execution of this Release (and compliance with the noncompetition
provisions of Section 4 of the Employment Agreement) are conditions precedent to
Corporation's obligation to make the Monthly Severance Payments.

2.     Release by Executive.

        Executive hereby completely releases and forever discharges Corporation
and each of its past, present, and future parent and subsidiary corporations and
affiliates and each of their respective past, present, and future shareholders,
officers, directors, agents, employees, insurers, successors, and assigns
(collectively, the "Released Parties"), from any and all claims, liabilities,
demands, and causes of action of any kind, whether statutory or common law, in
tort, contract, or otherwise, in law or in equity, and whether known or unknown,
foreseen or unforeseen, in any way arising out of, concerning, or related to,
directly or indirectly, Executive's employment with Corporation, including, but
not limited to, the termination of Executive's employment based on any act or
omission on or prior to the effective date of this Release, but not including
any claim for workers' compensation or unemployment insurance benefits. Without
limiting the generality of the foregoing, this release specifically includes,
but is not limited to, a release of claims arising under Title VII of the Civil
Rights Act of 1964; the Age Discrimination in Employment Act; the Americans with
Disabilities Act; the Family and Medical Leave Act; the Employee Retirement
Income Security Act; the Worker Adjustment and Retraining Notification Act; and
ORS chapters 652, 653, and 659A, and any amendments to any of such laws.

3.     Return of Corporation Property.

        Executive represents and warrants that Executive has returned to
Corporation all property belonging to Corporation, including, but not limited
to, all documents or other media containing confidential or proprietary
information of Corporation (including without limitation customer, production,
and pricing information), and all Corporation credit cards, keys, cellular
telephones, and computer hardware and software.

4.     No Liability or Wrongdoing.

        Corporation specifically denies any liability or wrongdoing whatsoever.
Neither this Release nor any of its provisions, terms, or conditions constitute
an admission of liability or wrongdoing or may be offered or received in
evidence in any action or proceeding as evidence of an admission of liability or
wrongdoing.

1

--------------------------------------------------------------------------------




5.     Severability.

        If any provision of this Release is found by any court to be illegal or
legally unenforceable for any reason, the remaining provisions of this Release
will continue in full force and effect.

6.     Attorney Fees.

        If any action is brought to interpret or enforce this Release or any
part of it, the prevailing party will be entitled to recover from the other
party its reasonable attorney fees and costs incurred therein, including all
attorney fees and costs on any appeal or review.

7.     Choice of Law.

        This Release will be governed by the laws of the state of Oregon,
without regard to its principles of conflicts of laws.

8.     Consideration of Agreement.

        Executive acknowledges that Corporation has advised him in writing to
consult with an attorney before signing this Release and that he has been given
at least 21 days to consider whether to execute this Release. For purposes of
this 21-day period, Executive acknowledges that this Release was delivered to
him on            , 20    , that the 21-day period will
expire                        , 20    , and that he may have until that date to
consider the Release.

9.     Revocation.

        Executive may revoke this Release by written notice, delivered
to                        within seven days following his date of signature as
set forth below. This Release becomes effective and enforceable after such
seven-day period has expired.

10.   Knowing and Voluntary Agreement.

        Executive acknowledges and agrees that: (a) the only consideration for
this Release is the consideration expressly described in this document; (b) he
has carefully read the entire Release; (c) he has had the opportunity to review
this Release and to have it reviewed and explained to him by an attorney of his
choosing; (d) he fully understands the final and binding effect; and (e) he is
signing this Release voluntarily and with the full intent of releasing
Corporation from all claims.

2

--------------------------------------------------------------------------------



11.   Miscellaneous.

        The benefits of this Release will inure to the successors and assigns of
the parties. This is the entire agreement between Executive and Corporation
regarding the subject matter of this Release and neither party has relied on any
representation or statement, written or oral, that is not set forth in this
Release. Executive represents and warrants that Executive has not assigned any
claim that Executive may have against the Released Parties to any person or
entity.

RENTRAK CORPORATION          
By:
    

--------------------------------------------------------------------------------


 
    

--------------------------------------------------------------------------------

Kenneth M. Papagan
 
  Title:     

--------------------------------------------------------------------------------

          Date:     

--------------------------------------------------------------------------------

  Date:     

--------------------------------------------------------------------------------

                 

STATE OF                            )     ) SS COUNTY OF
                           )

This instrument was acknowledged before me on                         , 20    ,
by Kenneth M. Papagan.

                                                     
 
 
Notary Public for                                                  
 
 
My commission expires:                                                  

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.28



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AGREEMENT AND RELEASE
